Beck, P. J.
Under the evidence in this case the court was authorized to grant an interlocutory injunction, but the injunction actually granted is in the form of a permanent injunction; and direction is given that it be so modified as to provide that the defendants are enjoined and restrained until the further hearing, so that upon the trial of the case it can be adjudged whether or not an injunction shall be granted under the law and facts. Beverly v. *389942) ; Southern Railway Co. v. Planters Fertilizer Co., 134 Ga. 527 (68 S. E. 95).
No. 190.
November 17, 1917.
Injunction. Before Judge Thomas. Lowndes superior court. February 3, 1917.
Franklin & Langdale, for plaintiffs in error.
Patterson S Gopeland, contra.

Judgment affirmed, with direction.


All the Justices concur, except Fish, C. J., absent.